Case 8:20-cr-00033-TDC Document 86-1 Filed 04/02/20 Page 1 of 2

EXHIBIT NO. 1

APRIL 1, 2020 WASHINGTON POST
ARTICLE RE CDC AND DIABETES
 

 

 

 

 

 

AOD 80DYSDROUDM
mod 09 BOLDED ¢ 2
vg -Sumnok amy Suoure

Case 8:20-cr-00033-TDC Document 86-1 ee 04/02/20. Eade 2 of 2

 

 

suyeop UWaAd. pue Sse]; areses
JO SyUaAd Arel,..aS9Yy. JO ..s10UL
pure o10ur ZULATESqo “Ou are aM
pue *S*Q 9} SsO1De. SUOTISJUT GT
-PlAoa Jo JoquInu eB1v] B SUN WEUL

prop MOU ae aMA,, ‘pres. oH

~ cueapyrya

-UE.4O s}npe JesunoA UI ssouyl
“@1dAaS ‘asned JOU Soop 41 Weel

4OU SdOP 1L,. ‘YoIs pue AjJepye
ayy. uo Avid 0} SWaes SNIIA at}
ay yey) poppe ‘pueyArey] Jo Ay
-ISIOATUP) OUI Ye UeIDISAYd oseastp
-Snonsejul ue ‘UsyD INqTIM
Shel} Telonio Moy ysn{ sn soys
sIaquinu eseyL, “pres wflepy
{PUTIUL UI sty} deay 07 aavy suelo
-[Ul]2 Iq} pue Ast, “IaMo] yonw
aq 0} spoou UOUAVe [Volpe
Zupjaes Wsy] 1Oy proyseryy ayy
‘peejul aulodeq’ op Aouy JT,
‘[NJoreo AjatiiedjxXe oq 0} past
dnoid ysu WS oy} Ul ssouL
{SUONIPUOS SNOLIOs BION UaAsd
pue eluoumoeud qq ‘senssty os
pure Uhjs et WO suOTOOFUT TAL
o[BsnIys Uso ACTLL,, ‘pres. elfepy.
SIERO Isnf{ JOU SMONOasUI

suonezieyidsoy asee.oul SUONIPUOd SuLAjJopuy :e7ep )\) Ma)

  

   

: ‘elepy ‘aaoayia ssoE a soyeul

pue ‘syiom. wieyshs  auNUIE
at} MOY syaye PUP Spade] 9sod

“NYS, POO], SOATOAUT: yeu}, QuIoIp
ends, ooquieut e SI sajaqeid
: [sel :
: ae o1ut 08 ue “pees yerpreo :

 

POU] ULM opdoag ‘waBAXO. ssay
sja8 yUayed oy} sueel WyeeIG
JO ssouyIOyS ‘ayel yey ey)
Ul oyds @ SOsned JOAO} BUT “SMITA
-BUOIOD SIU} oy]] SUITOTAOS TA

poyojur syoS quoNed B USTLAA
“ALM TIYVOH AOI TaD
surydoy suyor 7 uelpisdyd asea
-SIp-snoloojul ue ‘effepy Yseury:
ples ‘uosied eSeioae at} se ures
YONU sv aye} WOUND Jey} Pivey
B oaey ABUL — Wioyshs TeNosea
a19q} UL dnpring enbejd jo asnvo
-8q polfeisul yUoIs @ peimbor
Io yoeye pve snotacid pey Aoyy
JayJYM — swulojqoid yeey Woy

Zuleygns. Apeolje slosulos
‘aiqeroupna Ayjetoodse

"gue SUONIPUOS SUN] IMO savy

10 ayOuIS OM afdoeg. “JoyeITWWEA
@ WO TONEQNIU seumpemios pue

  

 

*

aq} OWL. Jedeap. amuse: osTe

wee WING “oer Aroyerdsar 1eddn

aUy Syoosar ATTIC SMITA oy.L
“pres 9D. ay} ‘UCHIpuoD SUL

-A[apun ue pey wWeyd Jo 41 pue
‘palp PSL ‘splocel yyeoy UsNoIy
~ UMOTY Se SNyeys SSA] OFMOIYO

asoym syuoned O9TZ 902 JO.
“SSOUT[L 6I-pIAOS

BIBAVS BIOU B O} Poyelerio0d WOT}...

-Ipuod ZuL{jlepun ue jo AyLreaes

aq} JsyyeyA yoqe wWoIsnpouoo

Aue Yoeal JOU PIp Moder syy
“SBOSTIP TeTMoOseAoIpIe pey jus.
~led 6 pue ‘asvasIp Zuny ormoeryo
pey ywooled 76 ‘snq[Jour saqeq
-BIp pey squolyed Jo JUs0I0d 6°0L
‘pezAjeue sosed oy [[e Suouly.
“pozifeydsoy aq
0} paatl 1,UpIp oy afdoad jo juss
-Jad 17% WIM poreduios ‘WonIpaod
Yons suo seET Ye pey Wooded TZ,
‘UOIssTUIpe MOI 3ulinber jou
qnq pezierdsoy ejdoad 30 ‘uontp

-W0d YYveYy BZuLApIepun suo 3sveq.

ye pey yeoored gf “Wun o1va-dAIs
-UdUT Ue O} WOISsTUIpe SULIMbeI
ajdoad jo “yeyy punoj OGD ouL

   

ol squared au0s UL pue ‘SBuny.

   

2Seasip ot

syns wom Mo, pue ‘snyeis Jeyours:
_FOULIO} JO. Jol)
‘AyTTIQestp renoayayat 40 yeywouL

-dojaaspomat ‘sieplosip [eo1so]
-OImal ‘SUOHIPUOD PasHUOIdU0D

-OUNUIUT‘asBestp BA Oe :
“ospasip: euiel oIuoryD ‘Ss
Ssoseosip gun] pue qreot | apnjour :
Spi0dal St]} UT paiaaod suOnIpuCD
‘“Sunsixceid ey, ‘uoIpuca [ed -
[paul ZuLéjiapun Aue jo souesqe
JO, goueseid..oyy Noqe plover —
USWA @ pey sjeloyjo yyeoy -
“Yr ul AuNC ayy ssoioe
sasvo 61-PIA0D peuLIyWOD 000%

 

 

Ueyy sow pezApeue OGD 9aL
‘soZuaypeyo [eorpewm savy Apeorye

oy a[dooed jo saat] at} Bunye. Ay.
-oyeuoriodoidstp pu syn. 310.

~OAISUOIUL OUT SoIRIg PeHUy sq
ul.ajdoed a[qeieuyna sunsnigqy
SI 6I-PIAOD smoys Vode, ety,

“‘paleaooal JOA 7,WAAcy -

PUB SILILA of} TIM popoeFUL toad
aavy OYA efdoed Io} suIOD MO
SyeUITN ayy oinydeo. yo: pue
joysdeus 2 Ajfenuesso st siqy yeu
$910U OsTe AdUaSt SIL], “OULOOUT IO
aoe ‘xas ‘ose Aq ojdurexe Joy ATpeo
-TydviZ0ulop . asBasIpP .oT[} WAOpP

  

 

‘foweuseid —

= SOssouly!
_ OT-PIAOO kema OY 12 Yoo, Sutdee.
2 an ae erep MOU o

: pur. eu Woy | ‘euoc

/ \Uaqsisuoo st yeu) ~uolue
PUL. [OIWIOD. .eseasiq] IO} Sie

Sulog Jo soueyo peseeroul ue

                              

jearpour aoey «pene om soiwis
pewuq oy) ul -aidoed Suor
snoLias Suisned Si

  

ayy Aq ABPSoNy, pasvojer vrep 0}
ZUIPIOIN’ “OKO SAISUSIUL OU Y
PUL GLEPIA0D YIM poziyeydsory

 

‘QsBesIp yeey pue osvasip.3
‘sojaqeip se yons ‘suonipuo.
-Tpata dIUOIYO sAey OY o]doa

NV AA VITIIAA ONY
HOVINSHOY Worf Ag

 

 
